Name: Commission Regulation (EC) No 1508/2001 of 24 July 2001 laying down the marketing standard for onions and amending Regulation (EEC) No 2213/83
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 Avis juridique important|32001R1508Commission Regulation (EC) No 1508/2001 of 24 July 2001 laying down the marketing standard for onions and amending Regulation (EEC) No 2213/83 Official Journal L 200 , 25/07/2001 P. 0014 - 0018Commission Regulation (EC) No 1508/2001of 24 July 2001laying down the marketing standard for onions and amending Regulation (EEC) No 2213/83THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 2(2) thereof,Whereas:(1) Onions are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 2213/83 of 28 July 1983 laying down quality standards for onions and witloof chicory(3), as last amended by Regulation (EC) No 2390/97(4), has been amended and can no longer ensure legal clarity.(2) In the interest of clarity, the rules on onions should be separated from those on other products under Regulation (EEC) No 2213/83. The rules in question should therefore be recast and Annex I to Regulation (EC) No 2213/83 should be repealed. To that end, and in the interest of preserving transparency on the world market, account should be taken of the standard for onions recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE).(3) Application of these standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability.(4) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for onions, falling within CN code 0703 10 19, shall be as set out in the Annex.This standard shall apply at all marketing stages, under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, products may show in relation to the requirements of the standard a slight lack of freshness and turgidity, as well as slight deterioration due to their development and their perishable nature.Article 2Regulation (EEC) No 2213/83 is amended as follows:1. In the title, the words "onions and" are deleted.2. Article 1(1) is replaced by the following: "1. The marketing standard for witloof chicory, falling within CN code 0705 21 00, shall be as set out in the Annex to this Regulation."3. Annex I is deleted.4. In Annex II, the title is replaced by the following title: "Annex".Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 213, 4.8.1983, p. 13.(4) OJ L 330, 2.12.1997, p. 12.ANNEXSTANDARD FOR ONIONSI. DEFINITION OF PRODUCEThis standard applies to onions of varieties (cultivars) grown from Allium cepa L. to be supplied to the consumer in the natural state, green onions with full leaves and onions for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for onions, after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the onions must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free from any visible foreign matter,- free from damage caused by frost,- sufficiently dry for the intended use (in the case of onions for storing, at least the two first outer skins and the stem must be fully dried),- without hollow or tough stems,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.In addition, the stems must be twisted or clean cut and must not exceed 6 cm in length (except for stringed onions).The development and condition of the onions must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationThe onions are classified in two classes defined below:(i) Class IOnions in this class must be of good quality. They must be characteristic of the variety.The bulbs must be:- firm and compact,- unsprouted (free from externally visible shoots),- free from swelling caused by abnormal development,- practically free of root tufts; however, for onions harvested before complete maturity, root tufts are allowed.The following defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- a slight defect in shape,- a slight defect in colouring,- light staining which does not affect the last dried skin protecting the flesh, provided it does not cover more than one- fifth of the bulb's surface,- superficial cracks in, and absence of part of the outer skins, provided the flesh is protected.(ii) Class IIThis class includes onions which do not qualify for inclusion in Class I, but satisfy the minimum requirements specified above. They must be reasonably firm.The following defects may be allowed provided the onions retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape,- defects in colouring,- early signs of shoot growth visible from the outside (not more than 10 % by number or weight per unit of presentation),- traces of rubbing,- slight marking caused by parasites or disease,- small healed cracks,- slight bruising, healed, unlikely to impair keeping qualities,- root tufts,- stains which do not affect the last dried skin protecting the flesh, provided they do not cover more than half the bulb's surface,- cracks in the outer skins and the absence of a part of the outer skins from not more than one third of bulb's surface, provided the flesh is not damaged.III. PROVISIONS CONCERNING SIZINGSize is determined by the maximum diameter of the equatorial section. The difference between the diameters of the smallest and largest onions in the same package must not exceed:- 5 mm where the diameter of the smallest onion is 10 mm and over but under 20 mm. However, where the diameter of the onion is 15 mm and over but under 25 mm, the difference may be 10 mm,- 15 mm where the diameter of the smallest onion is 20 mm and over but under 40 mm,- 20 mm where the diameter of the smallest onion is 40 mm and over but under 70 mm,- 30 mm where the diameter of the smallest onion is 70 mm and over.The minimum diameter is 10 mm.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package (or each lot, for products presented in bulk) for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) Class I10 % by number or weight of onions not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(ii) Class II10 % by number or weight of onions satisfying neither the requirements of the class, nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.B. Size tolerancesFor all classes: 10 % by number or weight of onions not satisfying the size identified, but with a diameter of no more than 20 % below or above it.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package (or each lot, for products presented in bulk) must be uniform and contain only onions of the same origin, variety, quality and size.The visible part of the contents of the package (or each lot, for products presented in bulk) must be representative of the entire contents.B. PackagingOnions must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps, bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free from all foreign matter.C. PresentationOnions may be presented:- arranged in layers,- loose in the package (including in bulk bins),- transported in bulk in the means of transport,- in strings:either of a certain number of bulbs, in which case the strings must contain at least six onions (with fully dried stems),or of a certain net weight.For stringed onions, the characteristics of the strings in any one package (number of bulbs or net weight) must be uniform.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, only for produce presented in a package, legibly and indelibly marked, and visible from the outside.For onions transported in bulk (direct loading into a transport vehicle), these particulars must appear on a document accompanying the goods, and be attached in a visible position inside the transport vehicle.A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference Packer and/or dispatcher (or equivalent abbreviations) must be indicated in close proximity to the code mark.B. Nature or produceOnions if the contents are not visible from the outside.C. Origin of produceCountry of origin and, optionally, district where grown or national, regional or local place name.D. Commercial specifications- Class.- Size expressed by minimum and maximum diameters.- Net weight.E. Official control mark (optional)